Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 11/12/2021. 

Status of Claims
Claims 2-3, 8-9, and 14 have been cancelled; Claims 1, 7, and 13 have been amended; Claims 7, 10-13, and 15-17 are withdrawn as non-elected claims.  

Status of the Previous Rejections
The previous objection of Claims 1, 4-6, and 18-20 under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 101840763 A, with on-line English translation, thereafter CN’763) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 11/12/2021 and the previous “Interview Summary” dated 9/27/2021.

Claims rejoining
Claims 7, 10-13, and 15-17 are rejoined. Claims 7, 10-13, and 15-18 are previously withdrawn from consideration as a result of an election/restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the claims 7, 10-13, and 15-18 have been amended including all of the sub-combination limitation (claim Claims 1, 4-7, 10-13, and 15-20 remain for examination, and claims 1, 7, and 13 are independent claims.

Allowable Subject Matter
Claims 1, 4-7, 10-13, and 15-20 are allowed. The reason for the allowance as following:
Regarding the instant claims 1, 7, and 13, the Applicant has added the allowable subject matter in the previous dependent claim 3 into the instant independent claims 1, 7, and 13, and claim 3 has been cancelled. It is noted that the recorded prior art(s) does not specify the powder with claimed size distribution as claimed in the instant claims. (Refer to the previous office action dated 8/13/2021 and the previous “Interview Summary” dated 9/27/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734